Citation Nr: 0829732	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  99-09 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for facial 
and dental injuries claimed to have been sustained while in 
pursuit of a program of Department of Veterans Affairs (VA) 
vocational rehabilitation.


REPRESENTATION

Veteran represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 





INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
VA Regional Office in Sioux Falls, South Dakota (the RO).

Procedural history

The veteran served on active duty from July 1978 to November 
1982.

In July 1998, the RO received the veteran's claim for 
compensation under the provisions of 38 U.S.C. § 1151 for 
facial and dental injuries.  His claim was denied by the RO 
in a February 1999 rating decision; he appealed to the Board, 
which denied the claim in October 2000.

In May 2002, after remand from the United States Court of 
Appeals for Veterans Claims (the Court), the Board again 
denied the veteran's claim.  The veteran once again appealed 
to the Court.  In December 2002, VA General Counsel filed an 
Appellee's Motion requesting that the veteran's claim be 
remanded because the Board had not presented sufficient 
reasons and bases to support its conclusion that VA provided 
the veteran with adequate notice of the information and 
evidence necessary to substantiate the claim.  In February 
2003, the Court ordered that the Board's May 2002 decision be 
vacated and remanded.

Following the February 2003 Order, the Board remanded the 
case in September 2003 for the purpose of ensuring compliance 
with the notice provisions of the VCAA.  After the additional 
development requested by the Board was accomplished, the 
veteran's claim was once again denied in an August 2004 
supplemental statement of the case (SSOC) and in a June 2005 
decision of the Board the claim was again denied.

The veteran appealed to the Court.  In February 2006, VA 
General Counsel filed another Appellee's Motion requesting 
that the veteran's claim be remanded because the Board had 
not considered 38 C.F.R. § 3.361 and also for readjudication 
in light of the Federal Circuit's holding in Jackson v. 
Nicholson, 433 F.3d 822 (Fed.Cir. 2005).  In an April 2007 
Memorandum Decision, the Court ordered that the Board's May 
2002 decision be vacated and remanded.  

Following the April 2007 Memorandum Decision, the Board 
remanded the case in November 2007 so the agency of original 
jurisdiction (AOJ) could readjudicate the veteran's claim in 
light of the Court's remand and the Appellee's motion.  The 
record reveals that the veteran's case was readjudicated in a 
supplemental statement of the case (SSOC) in May 2006 which 
continued to deny the veteran's claim.  
The case is once again before the Board.


FINDINGS OF FACT

1.  The veteran was injured while riding a bicycle.  Riding a 
bicycle was not a necessary component of the training or 
services program authorized for the veteran.    

2.  A preponderance of the evidence demonstrates that the 
veteran's facial and dental injuries were not caused by an 
essential activity or function of his VA training program.


CONCLUSION OF LAW

The requirements for entitlement to compensation under 
38 U.S.C. § 1151 for facial and dental injuries sustained 
while in pursuit of a program of VA vocational rehabilitation 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking compensation under the provisions of 
38 U.S.C. § 1151 for facial and dental injuries sustained in 
an April 1987 bicycle accident.  The veteran in essence 
contends that because he was injured while riding his bicycle 
home from a VA vocational rehabilitation class, he is 
entitled to § 1151 benefits. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

As was alluded to in the Introduction, the Court remanded 
this case in April 2001 and February 2003 to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The Board in turn remanded this case in September 
2003 so that the veteran could be provided with additional 
notice of the VCAA. This was accomplished in a letter from 
the VA Appeals Management Center (AMC) dated February 5, 
2004. 

The veteran's case was also remanded by the Court in an April 
2007 Memorandum Decision, which noted that the Board failed 
to consider and apply 38 C.F.R. § 3.361 to the veteran's 
case.  The Court's decision also indicated that "the Board 
should address, in the first instance, the implication, if 
any, of the United States Court of Appeals for the Federal 
Circuit's decision in Jackson v. Nicholson, 433 F.3d 822 
(Fed. Cir. 2005)" on the veteran's claim.  

Following the Court's February 2007 decision, the Board 
remanded the veteran's claim so it could be readjudicated 
with these considerations in mind. This was accomplished in a 
May 2008 SSOC which continued to deny the veteran's claim.  
Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance]. 

VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board's March 2005 decision contained an extensive 
discussion of the notice requirements of the VCAA [see the 
Board's March 14, 2005 decision, pages 4-7.]  In its 
discussion, the Board stated that "the veteran was provided 
with a VCAA notice letter which satisfies the notice 
requirements of the VCAA." 

The Court's April 2007 Memorandum Decision did not articulate 
any errors in terms of VA's duty to assist the veteran under 
the VCAA.  Certainly, if there were problems with VCAA notice 
this would have been pointed out.  The Board is aware of the 
Court's stated interest in conservation of judicial resources 
and in avoiding piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] 
review BVA decisions in a piecemeal fashion"]; Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990) ["[a]dvancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court"].

The Board is therefore confident that if there were errors in 
terms of VCAA notice, or the Board's discussion thereof, this 
would have been brought to the Board's attention for the sake 
of judicial economy.  See also Chisem v. Gober, 10 Vet. App. 
526, 527-8 (1997) [under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case].

Although the Court's April 2007 decision serves to vacate the 
Board's March 2005 denial and its legal efficacy, the Board's 
prior discussion nonetheless remains a matter of record, and 
one which was clearly provided to the veteran.  Examination 
of the now-vacated decision reveals that the Board 
articulated how VCAA compliance with respect to the duty to 
notify was achieved.  Because the Court's decision and the 
parties briefs found no fault in the Board's previous notice 
discussion, and for the sake of economy, that complete 
discussion will not be repeated.

The veteran has not raised any VCAA notice concerns.  It is 
abundantly clear from pleadings to the Court and statements 
made to the Board over the lengthy course of this appeal that 
the veteran is fully aware of what is required under the 
VCAA.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]; see also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) [VA has no 
further duty to notify a veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claim].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

As was noted in the Board's March 2005 decision: 

The Board finds that the record contains all 
pertinent medical records, and other evidence 
regarding the April 1987 bicycle accident, and 
there is no indication that there are outstanding 
relevant records that should be obtained prior to 
proceeding with this appeal. While attempts to 
obtain the veteran's VA vocational rehabilitation 
records were unsuccessful, the Board notes that the 
file contains evidence (including a December 1986 
rehabilitation plan) indicating that the veteran 
was enrolled in a program of VA vocational 
rehabilitation at the time of the accident. This is 
not in dispute. Moreover, as is explained in more 
detail in the decision below, the outcome of this 
appeal does not depend on the details of the 
veteran's vocational rehabilitation program, but 
rather on the circumstances surrounding the bicycle 
accident, which are adequately documented in the 
claims file. Thus, further delay in this appeal to 
search for the veteran's vocational rehabilitation 
records would serve no useful purpose.

See the Board's March 2005 decision at 7-8.  

There is nothing in the Court's April 2007 Memorandum 
Decision or the parties briefs to the Court which address the 
matter of VA's duty to assist.  While the veteran was not 
afforded a recent VA examination in this case, as was noted 
by the Board in its March 2005 decision, an examination is 
not necessary, as the outcome of this appeal does not depend 
on the veteran's current medical picture, but rather on the 
facts of an incident in 1987, which is well documented in the 
claims file.  
Id. at 8.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He has declined to exercise his option of a personal hearing 
with a Veterans Law Judge.  
Subsequent to the Court's Order, on July 27, 2007, the Board 
wrote to the veteran, asking if there was any additional 
evidence and argument to submit.  The veteran did not respond 
to this letter.  The veteran's claim was readjudicated in the 
March 2008 SSOC, and he was again asked if there was any 
additional evidence he wished to submit for consideration.  
In May 2008 the veteran replied in the negative.  

Accordingly, the Board will proceed to a decision.  



Pertinent Law and Regulations 

38 U.S.C. § 1151

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(2) the disability or death was proximately caused (A) 
by the provision of training and rehabilitation services 
by the Secretary (including by a service-provider used 
by the Secretary for such purpose under section 3115 of 
this title) as part of an approved rehabilitation 
program under chapter 31 of this title or (B) by 
participation in a program (known as a "compensated 
work therapy program" under section 1718 of this title. 

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of training and rehabilitation services 
or compensated work therapy (CWT) upon which the claim is 
based to the veteran's condition after such care or 
treatment.  See 38 C.F.R. § 3.361(b) (2007).

To establish causation, the evidence must show that the 
veteran's participation in an essential activity or function 
of the training or services program provided or authorized by 
VA proximately caused the disability.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training or services program that 
VA provided or authorized.  See 38 C.F.R. § 3.361(d)(3) 
(2007).

Proximate cause is defined as the "action or event that 
directly caused the disability or death, as distinguished 
from a remote contributing cause."  See 38 C.F.R. § 3.361(d) 
(2007).

Factual background

The Board initially observes that the April 2007 Memorandum 
Decision did not indicate any disagreement with the Board's 
previous recitation of the facts underlying the veteran's 
claim.  Nor did the veteran.  As stated in the Board's March 
2005 decision, the facts of this case are as follows: 

[T]his appeal arises out of the veteran's 
contention that he should receive VA compensation 
for facial and dental injuries sustained in an 
April 1987 bicycle accident, which occurred when he 
was on his way home from VA vocational 
rehabilitation classes held at the University of 
South Dakota when the accident occurred.

The fact in this case are not in substantial 
dispute. A December 1986 Rehabilitation Plan 
indicates that the veteran's objective was to 
complete requirements for a Bachelor of Science 
degree in Business Administration with the goal of 
gaining employment as a junior executive or a 
related occupation. A University of South Dakota 
final grade report confirms that the veteran was 
enrolled in classes in the spring of 1987.

According to an April 1987 accident report, the 
veteran was riding his bike on the sidewalk of East 
Campus Drive.  When he rode over a curb, his tire 
came out of the fork and he fell face-first into 
the street. An eyewitness statement from J.F. 
indicates that the veteran's bike hit a hole, 
causing his front wheel to come off. The witness 
stated that the veteran "did a head first dive into 
the street." The witness indicated that the veteran 
was coming from campus, because the road he was 
riding on only led to campus.

An April 1987 emergency room report from a private 
hospital in Vermillion, South Dakota indicates that 
the veteran was treated immediately after the 
accident for deep facial abrasions and tissue loss. 
He also had a possible fracture of the alveolar 
processes of the maxilla. The veteran was 
subsequently transferred to the Sioux Falls VAMC 
where he underwent debridement and repair of his 
facial lacerations, including wire fixation for a 
maxillary alveolar fracture and the application of 
an upper arch bar. Following the surgery, the 
veteran went to the recovery room in satisfactory 
condition. He was discharged from the hospital a 
few days later.

The record reflects that the veteran received 
follow-up treatment for his injuries. A June 1988 
VA treatment record reflects that in February 1988, 
the veteran underwent a second reconstructive 
procedure with dermabrasion.  Additional 
dermabrasion of the nose and face was performed in 
June 1988.

An August 1998 private medical statement from R.H., 
DDS, indicates that he had treated the veteran 
since 1991, at which time the veteran presented 
with a history of trauma to the maxillary and 
mandibular anteriors.  The veteran related to the 
dentist that he sustained these injuries in the 
bicycle accident.

In June 1999, the veteran presented testimony at a 
hearing held at the RO.  The veteran testified that 
prior to the accident he was in a computer lab on 
the University of South Dakota campus preparing for 
a final exam, and that the accident occurred on his 
way home from campus.

See The March 2005 Board decision at 11-12. 

Analysis

The Court remand

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

As has been alluded to above, the Court remanded this case so 
that the Board could consider the provisions of 38 C.F.R. 
§ 3.361.  There was also raised before the Court concerns 
over the applicability of the decision of the Federal Circuit 
in Jackson v. Nicholson.  The Board will address these in 
turn. 

38 C.F.R. § 3.361

The Board denied the veteran's claim in March 2005 after 
finding that the veteran's injuries were not directly caused 
by "an essential function within the scope of his vocational 
rehabilitation course."  See The March 2005 Board decision 
at 16.  In making its decision, the Board relied, in part, on 
38 C.F.R. § 3.358.  On appeal, the veteran asserted, and VA 
conceded that the Board's reliance on § 3.358 was misplaced.  
As was noted in the VA's February 2006 brief, § 3.358 
"applies to claims for § 1151 benefits received by VA before 
October 1, 1997.  For claims received by VA on or after 
October 1, 1997, 38 C.F.R. § 3.361 is the applicable 
regulation."  As the veteran filed his claim for § 1151 
benefits in July 1998, 38 C.F.R. § 3.361 is the appropriate 
regulation.

While the Board considered the applicability of § 3.361 in 
the March 2005 decision, its conclusion that these 
regulations were not applicable since they had been rescinded 
in January 1999 was incorrect.  As was noted in the VA's 
brief, while these regulations had been rescinded in January 
1999, they were re-issued effective September 2, 2004, well 
before the Board's March 2005 decision.  See the February 
2006 Appellee Brief at 8.   Since both parties agreed that 
the Board had failed to consider and apply 38 C.F.R. § 3.361 
the Court vacated and remanded the veteran's case.

The Board agrees that 38 C.F.R. § 3.361 applies, and it will 
address that section in its discussion of the veteran's claim 
below.

Jackson v. Nicholson

In the February 2007 Appellee Brief to the Court, counsel for 
the Secretary of VA argued that a remand is "required for 
the Board to address the implication, if any, of the Federal 
Circuit's recent" decision in Jackson v. Nicholson, 433 F.3d 
822 (Fed. Cir. 2005).  See the February 2007 Appellee Brief 
page 9-10.  The Court's April 2007 Memorandum Decision noted 
VA counsel's concerns over the impact of Jackson, but did not 
otherwise comment on the case or its applicability to the 
facts at hand.  

After carefully reviewing the Federal Circuits decision in 
Jackson v. Nicholson, the Board has found several significant 
differences which prohibit its application in this case.  
Specifically, in the Jackson case, the veteran filed her 
claim for § 1151 compensation in August 1995.  This pre-
October 1, 1997 filing date requires the application of 
38 C.F.R. § 3.385.  In the present case the veteran filed his 
claim in July 1998, and § 3.361 must be applied.  

While addressing the issue of a causal connection between the 
veteran's injury and hospitalization, the Federal Circuit 
relied on its prior decision in Gardner v. Brown, 5 F.3d 1456 
(Fed.Cir 1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).  
In Gardner, the Federal Circuit and the Supreme Court 
addressed the pre-October 1997 version of 38 U.S.C. § 1151.  
Accordingly, Gardner is not applicable to the case at hand 
since, in this case, the veteran filed his claim in July 1998 
and only the current § 1151 regulations apply.    

The factual differences between Jackson and this case are 
significant.  Jackson involved a veteran who was verbally and 
physically assaulted by another patient while hospitalized 
for physical therapy and who filed a § 1151 claim post-
traumatic stress disorder.  That case did not involve 
vocational training services.  [By way of contrast, this case 
involves a veteran who was nowhere near a VA facility when he 
was injured in a bicycle accident.]  

The Federal Circuit in Jackson stated that "the fact that a 
causal connection is required for compensation does not mean 
that the cause must be VA personnel."  433 F.3d at 825.  The 
Federal Circuit clearly indicated that a "causal 
connection" must exist between VA and the claimed 
disability; however, the Federal Circuit did attempt to 
define any specific limit on VA's responsibility in a § 1151 
claim.  

Discussion

The veteran does not allege, nor des the record indicate, 
that he was injured through any fault on the part of VA.  He 
was not on VA property, nor was he actually participating in 
any VA program, when the bicycle accident occurred.  However, 
per Jackson, negligence on the part of VA need not 
necessarily be demonstrated. 

As noted above, to establish that the provision of training 
and rehabilitation services proximately caused the veteran's 
disability, it must be demonstrated that his participation in 
an "essential activity or function of the training" program 
proximately caused his disability.  The veteran does not need 
to show that VA approved that specific activity or function, 
as long as the activity is generally accepted as being a 
"necessary component of the training or services" program 
that VA provided or authorized.  See 38 C.F.R. § 3.361(d)(3) 
(2007).  Accordingly, in order to establish entitlement to 
compensation under 38 U.S.C.A. § 1151, the veteran must 
demonstrate that riding a bicycle was an essential activity 
or function of his training program (or a necessary component 
thereof).  


The veteran has argued that traveling from his residence to 
class was an essential activity or function of his VA 
training.  The veteran does not allege that bicycle riding, 
per se, or indeed any form of exercise or transportation, was 
a requirement of his vocational rehabilitation course, and 
there is nothing in the record to suggest otherwise.  

It is undisputed that the veteran was not injured while 
studying or attending class.  Instead, he was injured on his 
commute home.  He was attending classes for a Bachelor of 
Science degree in Business Administration.  It is manifestly 
obvious that riding a bicycle was not an "essential activity 
or function" of this training, nor was it a "necessary 
component" of the training he was receiving.  Riding a 
bicycle was merely a way to get to and from his classes.  The 
veteran's bicycle accident was wholly removed from any 
substantive aspect of the veteran's training program.  

As was discussed above, the Federal Circuit in Jackson noted 
that a "causal connection" must exist between the VA 
program and the claimed injury.  No such causal connection 
exists here.  The VA training program did not cause the 
veteran's injuries; misadventure on a public highway did.

In essence, the veteran has presented a "but for" argument, 
to the effect that but for his participation in VA training, 
he would not have been commuting from classes, and if he had 
not been commuting he would not have been injured.  There is 
nothing in the law, regulations or court decisions which 
makes VA an insurer with respect to injuries sustained via 
activities which are only tangentially connected with VA 
programs, such as traveling to and from such programs.  A 
"causal connection" must exist.  In this case such a 
"causal connection" does not.    

In summary, the veteran's bicycle riding was not an essential 
activity or function of his training program.  Nor was it a 
necessary component thereof.  Furthermore, there is no 
proximate causal connection between the facial and dental 
injuries sustained in the April 1987 bicycle accident and an 
essential activity or function which was within the scope of 
the VA vocational rehabilitation course.  As such, there is 
no legal basis for compensation for the injuries resulting 
from the bicycle accident, and the appeal is denied.  See 
38 C.F.R. § 3.361 (2007).

The Board is bound by VA laws and regulations, and as 
explained above there is no legal basis to allow the appeal 
in this case. See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) [where the law and not the evidence is dispositive, 
the claim should be denied because of the absence of legal 
merit, or the lack of entitlement under the law].  The 
benefits sought on appeal are accordingly denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
facial and dental injuries sustained while in pursuit of a 
program of vocational rehabilitation is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


